10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-07310-VC Document 21 Filed 03/05/21 Page 1of1

SULAIMAN LAW GROUP, LTD.
Alexander J. Taylor, Esq.

California Bar No. 332334

2500 S. Highland Ave, Suite 200
Lombard, IL 60148

Telephone: (630) 575-8181

Fax: (630) 575-8188
ataylor@sulaimanlaw.com

Counsel for Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

LARISSA L. DIAZ,

Plaintiff(s),

I.Q. DATA INTERNATIONAL, INC.,

Defendant.

 

 

 

Case No. 3:20-cv-07310-VC

PROPOSED ORDER ON STIPULATION OF
DISMISSAL WITH PREJUDICE

Plaintiff, Larissa L. Diaz, and Defendant, IQ. Data International, Inc., having filing their

Stipulation of Dismissal with Prejudice, and this Court having reviewed the same, hereby

ORDERED:

1. The stipulation is approved. This case is dismissed with prejudice with each party to bear

its own attomey’s fees and costs.

Dated: March 5, 2021

 

 

 
